In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-222 CR

____________________


KENNETH KEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause No. 16,329-B




MEMORANDUM OPINION
 A jury found Kenneth Key to be guilty of assault on a public servant.  Tex. Pen.
Code Ann. § 22.01 (a)(1),(b)(1) (Vernon Supp. 2003).  After finding the defendant to be
a repeat offender, the jury assessed punishment at sixteen years of confinement in the
Texas Department of Criminal Justice, Institutional Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On September 26, 2002, Key
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  Because the appeal involves the application of well-settled principles
of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.4.
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted on January 2, 2003
Opinion Delivered January 15, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.